                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

Michael Sheean, on behalf of himself and )    Case No: 2:18-cv-11532-GCS-RSW
others similarly situated,               )
                                         )    Hon. George Caram Steeh
      Plaintiff,                         )
                                         )
      v.                                 )
                                         )
Convergent Outsourcing, Inc.             )
                                         )
       Defendant.                        )
_________________________________ )

  [PROPOSED] ORDER PRELIMINARILY APPROVING SETTLEMENT

      This Court having been advised that the parties to this action, Michael Sheean

(“Plaintiff” or “Class Representative”), and Convergent Outsourcing, Inc.

(“Defendant”), through their respective counsel, have agreed, subject to this Court’s

approval following notice to the settlement class members and a hearing, to settle

the above-captioned lawsuit (“Lawsuit”) upon the terms and conditions set forth in

the parties’ class action settlement agreement (“Agreement”), which Plaintiff filed

with this Court:

      NOW, THEREFORE, based upon the Agreement and all of the files, records,

and proceedings in this matter, and it appearing to this Court that, upon preliminary

examination, the proposed settlement appears fair, reasonable, and adequate, and

that a hearing should and will be held on November 14, 2019 at 2:30 p.m. in
                                         1
Courtroom #206, after notice to the settlement class members, to confirm that the

proposed settlement is fair, reasonable, and adequate, and to determine whether a

final order and judgment should be entered in this Lawsuit:

       IT IS HEREBY ORDERED:

       This Court has jurisdiction over the subject matter of the Lawsuit and over all

settling parties.

       In compliance with the Class Action Fairness Act of 2005, 28 U.S.C. §§

1332(d), 1453, and 1711-1715, Defendant, through a claims administrator, will

cause to be served written notice of the proposed class settlement on the United

States Attorney General and the Attorneys General of each state in which any

settlement class member resides.

       This Court conditionally certifies this case as a class action under to Rule

23(b)(3) of the Federal Rules of Civil Procedure, on behalf of the following

settlement classes:

          TCPA Class: All persons throughout the United States (1) to whom
          Convergent Outsourcing, Inc. placed, or caused to be placed, a call,
          (2) by using an automatic telephone dialing system or an artificial
          or prerecorded voice, (3) from November 11, 2016 through
          February 25, 2019, (4) either (i) directed to a number assigned to a
          cellular telephone service, but not assigned to the intended recipient
          of Convergent Outsourcing, Inc.’s calls, or (ii) directed to a number
          assigned to a cellular telephone service, to which Convergent
          Outsourcing, Inc. was previously instructed to stop placing calls or
          informed that the number was a wrong number.
                                          2
           FDCPA Class: All persons throughout the United States (1) to
           whom Convergent Outsourcing, Inc. placed, or caused to be placed,
           a call, (2) from May 15, 2017 through February 25, 2019, (3) and in
           connection with the collection of a consumer debt, (4) after
           Convergent Outsourcing, Inc. was instructed to stop placing calls to
           his or her telephone number or informed that the number was a
           wrong number.

      Defendant identified a total of 349,744 TCPA settlement class members and

571 FDCPA settlement class members.

      This Court appoints Michael Sheean as the representative for the settlement

classes, and appoints Aaron D. Radbil, Michael L. Greenwald, and James L.

Davidson, of Greenwald Davidson Radbil PLLC, as class counsel.

      This Court preliminarily finds, for settlement purposes only, that this action

satisfies the applicable prerequisites for class action treatment under Rule 23,

namely:

      A.      The settlement class members are so numerous and geographically

dispersed that joinder of all of them is impracticable;

      B.      There are questions of law and fact common to the settlement class

members, which predominate over any individual questions;

      C.      Plaintiff’s claims are typical of the claims of the settlement class

members;


                                          3
      D.       Plaintiff and class counsel have fairly and adequately represented and

protected the interests of all of the settlement class members; and

      E.       Class treatment of these claims will be efficient and manageable,

thereby achieving an appreciable measure of judicial economy, and a class action is

superior to other available methods for a fair and efficient adjudication of this

controversy.

      This Court preliminarily finds that the settlement of the Lawsuit, on the terms

and conditions set forth in the Agreement, is in all respects fundamentally fair,

reasonable, adequate, and in the best interest of the settlement class members,

especially in light of the benefits to the settlement class members, the strength of

Plaintiff’s case, the complexity, expense, and probable duration of further litigation,

the amount of discovery engaged in by the parties, the risk and delay inherent in

possible appeals, and, the opinions of class counsel. See N.Y. State Teachers' Ret.

Sys. v. Gen. Motors Co., 315 F.R.D. 226, 236 (E.D. Mich. 2016).

      This Court also considered the following factors in preliminarily finding that

the settlement of this action, on the terms and conditions set forth in the Agreement,

is in all respects fundamentally fair, reasonable, adequate, and in the best interest of

the settlement class members:




                                           4
      Approval of the Proposal. If the proposal would bind class members,
      the court may approve it only after a hearing and only on finding that it
      is fair, reasonable, and adequate after considering whether:

      (A) the class representatives and class counsel have adequately represented
      the class;

      (B)    the proposal was negotiated at arm’s length;

      (C)    the relief provided for the class is adequate, taking into account:

             (i)     the costs, risks, and delay of trial and appeal;

             (ii)    the effectiveness of any proposed method of distributing relief to
                     the class, including the method of processing class-member
                     claims;

             (iii)   the terms of any proposed award of attorney's fees, including
                     timing of payment; and

             (iv)    any agreement required to be identified under Rule 23(e)(3); and

      (D) the proposal treats class members equitably relative to each other.

Fed. R. Civ. P. 23(e)(2).

      A third-party settlement administrator—KCC LLC—will administer the

settlement and notification to the settlement class members. The settlement

administrator will be responsible for mailing the approved class action notices and

settlement checks to the settlement class members. All reasonable costs of notice

and administration will be paid from the respective settlement funds.

      This Court approves the form and substance of the proposed notices of the

                                            5
class action settlement, which includes respective postcard notices, respective

detachable claim forms, and respective question-and-answer notices to appear on the

respective dedicated websites.

        The proposed notices and method for notifying the settlement class members

of the settlement and its terms and conditions meet the requirements of Rule

23(c)(2)(B) and due process, constitute the best notice practicable under the

circumstances, and constitute due and sufficient notice to all persons and entities

entitled to the notice. See Williams v. Bluestem Brands, Inc., No. 8:17-cv-1971-T-

27AAS, 2019 WL 1450090, at *2 (M.D. Fla. Apr. 2, 2019); James v. JPMorgan

Chase Bank, N.A., No. 8:15-cv-2424-T-23JSS, 2016 WL 6908118, at *2 (M.D. Fla.

Nov. 22, 2016).

        This Court additionally finds that the proposed notices are clearly designed to

advise the settlement class members of their rights.

        In accordance with the Agreement, the settlement administrator will mail the

notices to the settlement class members as expeditiously as possible, but in no event

later than 30 days after this Court’s entry of this order, i.e., no later than August 8,

2019.

        Any settlement class member who desires to be excluded from the settlement

must send a written request for exclusion to the settlement administrator with a

                                           6
postmark date no later than 75 days after the Court’s entry of this order, i.e., no later

than September 23, 2019. To be effective, the written request for exclusion must

state the settlement class member’s full name, address, telephone number called by

Convergent, and email address (if available), along with a statement that the

settlement class member wishes to be excluded, and must be signed by the settlement

class member. Any settlement class member who submits a valid and timely request

for exclusion will not be bound by the terms of the Agreement. Any settlement class

member who fails to submit a valid and timely request for exclusion will be

considered a settlement class member and will be bound by the terms of the

Agreement.

      Any settlement class member who intends to object to the fairness of this

settlement must file a written objection with the Court within 75 days after the

Court’s entry of this order, i.e., no later than September 23, 2019. Further, any

such settlement class member must, within the same time period, provide a copy of

the written objection to class counsel, attention: Aaron D. Radbil, Greenwald

Davidson Radbil PLLC, 401 Congress Ave,. Ste. 1540, Austin, TX 78701, and

counsel for Defendant, attention: Nabil G. Foster, Hinshaw & Culbertson LLP, 151

North Franklin Street Suite 2500, Chicago, IL 60606.

      To be effective, a notice of intent to object to the settlement must include the

                                           7
settlement class member’s:

               a.   Full name;

               b.   Address;

          c.     Telephone number called by Convergent, demonstrating
      membership in a settlement class;

               d.   Statement demonstrating membership in a settlement
      class;

          e.     Identification of any documentation demonstrating
      membership in a settlement class;

               f.   A statement of the specific objection(s);

               g.   A description of the facts underlying the objection(s);

               h.   The grounds for the objection(s);

            i.     A list of all witnesses the settlement class member intends
      to call by live testimony, deposition testimony, or affidavit or
      declaration testimony;

            j.     A list of exhibits the settlement class member intends to
      present; and

            k.     A statement noting whether the settlement class member
      intends to appear at the fairness hearing.

      Any settlement class member who has timely filed an objection may appear

at the settlement approval hearing, in person or by counsel, to be heard to the extent

allowed by this Court, applying applicable law, in opposition to the fairness,

reasonableness and adequacy of the proposed settlement, and on the application for

an award of attorneys’ fees and costs. Any objection that includes a request for

                                          8
exclusion will be treated as an exclusion. And any settlement class member that

submits both an exclusion and an objection will be treated as having excluded

himself or herself from the settlement.

       If this Court grants final approval of the settlement, the settlement

administrator will mail a settlement check to each settlement class member who

submits a valid, timely claim.

       The Court will conduct a hearing on November 14, 2019 at 2:30 p.m. at the

U.S.     District   Court        for   the       Eastern   District    of    Michigan

Theodore Levin U.S. Courthouse, 231 W. Lafayette Blvd., Courtroom #206, Detroit,

MI 48226, to review and rule upon the following issues:

       A.    Whether this action satisfies the applicable prerequisites for class action

             treatment for settlement purposes under Rule 23;

       B.    Whether the proposed settlement is fundamentally fair, reasonable,

             adequate, and in the best interest of the settlement class members and

             should be approved by the Court;

       C.    Whether a final order and judgment, as provided under the Agreement,

             should be entered, dismissing the Lawsuit with prejudice and releasing

             the released claims against the released parties; and

       D.    To discuss and review other issues as the Court deems appropriate.

                                             9
      Attendance by settlement class members at the final approval hearing is not

necessary. Settlement class members need not appear at the hearing or take any other

action to indicate their approval of the proposed class action settlement. Settlement

class members wishing to be heard are, however, required to appear at the final

approval hearing. The final approval hearing may be postponed, adjourned,

transferred, or continued without further notice to the class members.

      Memoranda in support of the proposed settlement must be filed with this

Court no later than thirty days before the final approval hearing i.e., no later than

October 11, 2019. Opposition briefs to any of the foregoing must be filed no later

than fourteen days before the final approval hearing, i.e., no later than October 25,

2019. Reply memoranda in support of the foregoing must be filed with this Court no

later than seven days before the final approval hearing, i.e., no later than

November 1, 2019.

      Memoranda in support of any petitions for attorneys’ fees and reimbursement

of costs and expenses by class counsel, or in support of an incentive award, must be

filed with the Court no later than thirty days before the deadline for settlement class

members to object to, or exclude themselves from, the settlement, i.e., no later than

August 23, 2019. Opposition briefs to any of the foregoing must be filed no later

than thirty days thereafter, i.e., no later than September 23, 2019.

                                          10
         Reply memoranda in support of the foregoing must be filed with this Court

no later than fourteen days after the deadline for settlement class members to object

to, or exclude themselves from, the settlement.

         The Agreement and this order will be null and void if either of the parties

terminates the Agreement per its terms. The events described in the Agreement,

however, provide grounds for terminating the Agreement only after the parties have

attempted and completed good faith negotiations to salvage the settlement but were

unable to salvage the settlement.

         If the Agreement or this order are voided, then the Agreement will be of no

force and effect and the parties’ rights and defenses will be restored, without

prejudice, to their respective positions as if the Agreement had never been executed

and this order never entered.

         The Court retains continuing and exclusive jurisdiction over the action to

consider all further matters arising out of or connected with the settlement, including

the administration and enforcement of the Agreement.

         The Court sets the following schedule:

Date                 Event

7/8/19               Preliminary Approval Order Entered

8/8/19               Notice Sent (thirty days after entry of Preliminary Approval
                     Order)
                                          11
8/23/19           Attorneys’ Fees Petition Filed (thirty days before Exclusion and
                  Objection Deadline)

9/23/19           Opposition to Attorneys’ Fees Petition (thirty days after
                  Attorneys’ Fees Petition filed)

9/23/19           Deadline to Submit Claims, Send Exclusion, or File Objection
                  (seventy-five days after entry of Preliminary Approval Order)

10/7/19           Reply in Support of Attorneys’ Fees Petition (fourteen days
                  after the deadline for settlement class members to object to, or
                  exclude themselves from, the settlement)

10/11/19          Motion for Final Approval Filed (thirty days before final
                  approval hearing)

10/25/19          Opposition to Motion for Final Approval Due (fourteen days
                  before final approval hearing)

11/1/19           Reply in support of Motion for Final Approval (seven days
                  before final approval hearing)

11/14/19 2:30 pm Final Approval Hearing Held


IT IS SO ORDERED.



                  s/George Caram Steeh
                  UNITED STATES DISTRICT JUDGE

Dated: July 8, 2019




                                        12
